Citation Nr: 0843021	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-25 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for right knee disability status post arthroscopic medial 
meniscus removal.

2.  Entitlement to an initial compensable rating for allergic 
rhinitis.

3.  Entitlement to an initial compensable rating for eczema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to February 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  In pertinent part, the RO granted 
service connection for status post right knee arthroscopy 
medical meniscus removal, allergic rhinitis and eczema of the 
hands and buttocks.  The RO assigned noncompensable ratings 
for each disability effective to March 1, 2004.  The veteran 
appealed the initial ratings assigned.

In a rating decision dated July 2005, the RO awarded an 
initial 10 percent rating for right knee disability effective 
to the date of claim.

In a written statement received in August 2005, the veteran 
withdrew his request for a hearing before the Board.

The issue of entitlement to an initial compensable rating for 
eczema is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right knee disability, status medial 
meniscus removal, has been productive of limitation of motion 
no worse than 10 degrees of extension and 100 degrees of 
flexion when functional impairment during flare-ups of 
disability is considered, and no instability.

2.  The veteran's allergic rhinitis is not shown to be 
manifested by polyps, a 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 
percent for right knee disability, status post arthroscopic 
medial meniscus removal, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.27, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes (DC's) 5003, 5257, 5259, 
5260, 5261 (2008).

2.  The criteria for an initial compensable disability rating 
for allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.2, 4.31, 
4.7, 4.10, 4.14, 4.97, DC 6522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from service-connected knee 
disorders, including DC 5256 (ankylosis), DC 5257 (other 
impairment, including recurrent subluxation or lateral 
instability), DC 5258 (dislocated semilunar cartilage), 
DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 
(limitation of flexion), DC 5261 (limitation of extension), 
DC 5262 (impairment of the tibia and fibula), and DC 5263 
(genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 10 
percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability. 

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable 
to ratings under DC 5257 because it is not predicated on loss 
of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate DC's for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate DC's, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC.  For purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  The DC's that focus on limitation of motion of 
the knee are DC's 5260 and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 
percent rating will be assigned for limitation of extension 
of the leg to 20 degrees; a 40 percent rating will be 
assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

DC 5256, which governs ankylosis of the knee permits a 30 
percent rating for favorable angle in full extension, or in 
slight flexion between 0 degrees and 10 degrees, while a 
veteran will garner a 40 percent rating with flexion between 
10 and 20 degrees. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Important for this case, the VA Office of General Counsel has 
stated that compensating a claimant for separate functional 
impairment under DC's 5257 and 5003 does not constitute 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this 
opinion, the VA General Counsel held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under DC's 5003 and 5257, provided that a separate rating is 
based upon additional disability.  Subsequently, in 
VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel 
further explained that if a veteran has a disability rating 
under DC 5257 for instability of the knee, and there is also 
X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that 
separate ratings under DC 5260 for limitation of flexion of 
the leg and DC 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint).

The VA Office of General Counsel has also stated that DC 
5259, removal of semilunar cartilage, may result in 
complications producing loss of motion.  As such, limitation 
of motion is a relevant consideration under DC 5259.  
VAOPGCPREC 9-98 (Aug. 14, 1998).

Allergic or vasomotor rhinitis is evaluated under 38 C.F.R. 
§ 4.97, DC 6522.  Under DC 6522, a 10 percent rating is 
warranted for allergic rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  A 30 percent 
rating is warranted for allergic rhinitis with polyps.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In essence, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

A.  Right knee disability

The RO has rated the veteran's right knee disability as 10 
percent disabling under DC 5260.  In assigning this rating, 
the RO determined that "[a] 10 percent evaluation is 
assigned based on painful motion of the knee with 
consideration given to functional loss due to pain (Deluca v. 
Brown, 8 Vet. App. 202 (1995))."  See Statement of the Case 
dated July 2005.

Applying the criteria to the facts of this case, the Board 
finds that the criteria for an initial rating in excess of 10 
percent for the veteran's right disability have not been met 
for any time during the appeal period.  The Board notes that 
the lay and medical evidence demonstrates that the veteran's 
right knee disability, status medial meniscus removal, has 
been productive of limitation of motion no worse less than 10 
degrees of extension and 100 degrees of flexion when 
functional impairment during flare-ups of disability is 
considered, and no instability.

For example, the pre-discharge VA examination in December 
2003 demonstrated full range of motion (ROM) of the veteran's 
right knee.  VA examination in October 2004 showed active 
range of motion from 0 to 130 degrees with no change in 
active or passive range of motion with repetitive testing 
against resistance.  VA examination in July 2005 showed 
hyperextension intact to -5 degrees and flexion limited to 
110 degrees.  The examiner estimated an additional 10 degree 
limitation of joint function during flare-ups of disability.  
The accompanying private and VA clinical records do not 
disclose any range of motion findings.

Overall, this evidence provides highly probative evidence 
against a rating in excess of 10 percent for the right knee 
based upon limitation of motion under DC's 5260 and/or 5261, 
showing active right knee range of motion no worse than 0 to 
110 degrees.

The Board acknowledges the veteran's report of right knee 
pain, weakness with intense episodes of pain, stiffness, 
fatigability with walking, and lack of endurance.  Notably, 
the VA examiner in July 2005 specifically found that the 
veteran could experience an additional 10 degree loss of 
motion due to flare-ups of pain and functional impairment.  
The VA examiner in October 2004 found no evidence of a change 
in motion loss on repetitive testing.  

As noted above, the RO has assigned an initial a 10 percent 
rating based upon functional impairment of the right knee 
under "DC 5260," despite the fact that the veteran's 
functional limitation in flexion of 100 degrees (110 degrees 
minus an additional 10 degrees of joint limitation during 
flare-ups) is 55 degrees short of meeting the criteria for a 
compensable rating under DC 5260.  It may have been more 
appropriate for the RO to award the 10 percent rating based 
upon symptomatic removal of semilunar cartilage under DC 
5259, or limitation of extension to 10 degrees under DC 5261.

In any event, it is important for the veteran to understand 
that the 10 percent rating is based entirely on his symptoms 
of painful motion and functional limitations caused by his 
right knee disability.  Without considering this 
symptomatology, the current evaluation could not be 
justified.  

As the veteran does not meet the criteria for a 10 percent 
rating under DC 5260.  As a result, the Board finds that a 
separate 10 percent rating under DC 5259 (which contemplates 
motion loss) and/or DC 5261 would constitute impermissible 
pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (Aug. 
14, 1998); VAOPGCPREC 9-04 (Sept. 17, 2004).  A higher 20 
percent rating under DC 5261 is not warranted as the 
veteran's motion is intact to a 5 degree hyperextension, and 
a 10 degree loss of motion during flare-ups of disability 
falls short of limiting leg extension to 15 degrees.

Turning to the question of instability, the Board notes that 
the veteran specifically denied symptoms of instability or 
recurrent subluxation on his VA examinations in October 2004 
and July 2005.  These VA examinations, as well as the pre-
discharge VA examination in December 2003 and private 
examination report dated April 2005, indicate that there is 
no evidence of instability or subluxation of the right knee 
on examination.  The remaining VA clinical records disclose 
no findings of instability or recurrent subluxation of the 
right knee.

Thus, this medical evidence is against consideration of a 
separate compensable evaluation for the right knee under DC 
5257 for any time during the appeal period.

The Board has also given consideration to the April 2005 
private examiner's opinion that the veteran demonstrates 
residual mild degenerative joint disease "on a clinical 
basis."  As noted by that examiner, and shown as recently on 
VA examination in July 2005, there is no current X-ray 
evidence of arthritis.  As such, the criteria of DC 5003-5010 
do not apply.  However, given the 10 percent evaluation based 
upon limitation of motion, a compensable rating under DC 
5003-5010 would be prohibited.

The Board further notes that there is no competent evidence 
of ankylosis, dislocated semilunar cartilage, impairment of 
the tibia and fibula, or genu recurvatum.  As such, the 
criteria of DC's 5256, 5258, 5262 and 5263 do not apply.

Thus, the preponderance of the evidence is against a finding 
that the veteran's right knee disability warrants an initial 
rating greater than 10 percent under any applicable 
diagnostic code for any time during the appeal period.  In 
reaching this conclusion, the Board has considered the 
veteran's descriptions of bilateral knee pain, weakness, 
stiffness, and lack of endurance.  However, the findings 
reported by competent private and VA examiners outweigh his 
contentions.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt doctrine is not 
applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. 
Cir. 2001).

B.  Allergic rhinitis

The veteran claims entitlement to an initial compensable 
evaluation for his allergic rhinitis.  He primarily reports 
being on constant medications, such as Allegra, Sudafed and 
Vasocom eye drops, to control his allergic rhinitis symptoms.  
His symptoms include repeated sneezing for 10-15 minutes, 
itchy and watery eyes, a runny nose and scratchy throat.  His 
allergic rhinitis is mostly seasonal and a reaction to 
pollinating trees and grass.

The veteran's service medical records (SMRs) demonstrate a 
long-standing history of allergic rhinitis.  However, the 
SMRs provide no historical evidence of allergic rhinitis 
manifested by polyps, a 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  

Similarly, VA examination reports dated December 2003 and 
July 2005, and the available VA clinical records, fail to 
show allergic rhinitis manifested polyps, a 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  Rather, the pre-discharge VA 
examination in December 2003 showed a clear nasal cannula 
(N/C), and a mildly reddened oropharynx with no lesions or 
exudate.  The July 2005 VA examination showed pale rhinorrhea 
and a mildly erythematous oropharynx with clear exudate.

Overall, the medical evidence of record provides highly 
probative evidence against the claim, failing to show that 
the veteran's allergic rhinitis is manifested polyps, a 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.

The Board has also carefully reviewed the veteran's 
description of allergic rhinitis symptoms.  His allegation of 
recurrent allergic rhinitis symptoms is credible and 
consistent with the overall evidentiary record.  However, he 
has not described or alleged polyps, a 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side for any time during the appeal period.  

As such, the veteran's own lay description of symptoms 
provides evidence against his claim.

Thus, all probative evidence of record indicates that the 
veteran allergic rhinitis has been properly rated as 
noncompensable for the entire appeal period.  38 C.F.R. 
§ 4.31.  As such, the claim for entitlement to an initial 
compensable rating for allergic rhinitis, under the rating 
schedule, must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


C.  Extraschedular consideration

The Board acknowledges the representative's request for the 
Board to consider the veteran's entitlement to an 
extraschedular evaluation for the veteran's allergic 
rhinitis.  It is argued that the frequency of the veteran's 
cold symptoms and lack of adequate relief with medications 
are not addressed in the rating criteria, and that a 
noncompensable rating does not reflect the veteran's true 
disability rating.

The rating criteria of DC 6522 evaluate the severity of 
allergic rhinitis symptoms rather than the frequency of 
symptoms.  The intent of the rating schedule is to determine, 
as far as can be practicably determined, when particular 
symptomatology impairs the average impairment in earning 
capacity in civilian occupations.  38 C.F.R. § 4.1.

The severity of the veteran's allergic rhinitis symptoms is 
insufficient to warrant a compensable evaluation under DC 
6522.  Additionally, the Board notes that the veteran's right 
knee symptoms are fully addressed in his assigned rating.  
There is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the allergic 
rhinitis and right knee disabilities at issue, that would 
take the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Here, the veteran is challenging the initial evaluations 
assigned following grants of service connection.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Nonetheless, a post-adjudicatory RO letter in November 2004 
advised the veteran of the types of evidence and/or 
information deemed necessary to substantiate his claims and 
the relative duties upon himself and VA in developing his 
claims.  He was informed that, in order to establish 
increased entitlement to compensation benefits, he should 
submit medical evidence showing that his condition had 
worsened.  He was advised that medical or evidence could show 
more severe and/or recurrent symptoms of disability, and that 
he could submit his own statement or statements from other 
people describing his symptoms.  

Although additional notice was not required per Dingess, the 
RO's November 2004 notice was provided to ensure complete 
development of the initial rating claims. 

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of SMRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
SMRs, his VA clinical records, and those private records 
which the veteran authorized the RO to obtain on his behalf.  
There are no outstanding requests to obtain any additional 
private medical records for which the veteran has identified 
and authorized VA to obtain on his behalf.

The veteran was also afforded multiple VA examinations to 
evaluate the current severity of his allergic rhinitis and 
right knee disabilities.  Since the last VA examination 
conducted in July 2005, there is no lay or medical evidence 
suggesting an increased severity of symptoms to the extent 
that higher ratings may still be possible.  Thus, there is no 
duty to provide further medical examination on the initial 
rating claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of his 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

An initial rating greater than 10 percent for right knee 
disability status post arthroscopic medial meniscus removal 
is denied.

An initial compensable rating for allergic rhinitis is 
denied.


REMAND

The veteran is service-connected for an eczematous condition 
which first manifested in service.  His SMRs reflect 
treatment for an eczematous condition affecting various parts 
of his body, including his hands, buttocks and neck.  A 
November 2003 service examination noted a history of 
dyshidrotic eczema of the hands, and an atypical dermatitis 
on the buttocks.  The pre-discharge VA examination in 
December 2003 provided a diagnosis of eczema of the right 
hand and buttock.

A VA dermatology examination in September 2004 diagnosed the 
veteran with a dermatophytosis involving the right hand and 
feet, and an annular type of eruption on the left wrist and 
right buttock consistent with a mycotic infection.  The 
veteran was noted to have secondary eczematization in those 
areas from rubbing and scratching.

In evaluating the veteran's skin disorder, the RO has limited 
its discussion to eczema involving the hands and buttock.  
The RO has made no finding as to whether consideration is 
being given to the skin disorder involving the feet and left 
wrist.  This is particularly important since the September 
2004 VA dermatologist indicated that the eczematous areas 
were deemed secondary to a dermatophytosis disorder of the 
skin, which the veteran claims has been manifest since 
service.

The Board finds that there is insufficient evidence of record 
to make a decision at this time.  In light of the September 
2004 VA dermatology examination findings, the Board requires 
clarification as to the nature of the veteran's service-
connected skin disorder.  Consistent with the criteria for 
rating skin diseases, the Board also requires examination 
findings as to the percentages of areas affected by the 
service-connected skin disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's clinical records 
of treatment for his service-connected 
skin disorder within the Montana VA 
healthcare system, if any.

2.  Schedule the veteran for VA skin 
examination to determine the current 
nature and severity of the service-
connected skin disorder.  The claims 
folder must be made available to the 
examiner.  Following medical examination 
and review of the claims folder, the 
examiner should be requested to provide 
the following findings:

    a) clarify the diagnosis, or diagnoses, 
of the veteran's skin disorders first 
manifested in service, including 
clarifying opinion as to whether the 
veteran's eczematous skin disorder is a 
primary diagnosis, or a disorder secondary 
to an underlying dermatophytosis (see VA 
dermatology examination report dated 
September 2004); and

    b) identify each body part affected by 
each separately diagnosed skin disorder, 
and provide findings of the percentages of 
entire body and exposed areas affected.

3.  Thereafter, the RO should make service 
connection determinations for all 
currently diagnosed skin disorders (if 
any).  If service connection for any 
currently diagnosed skin disorder is 
denied, the RO should notify the veteran 
of the determination and his appellate 
rights.

4.  Upon completion of the above, 
readjudicate the claim for an initial 
compensable rating for the service-
connected skin disorder(s).  If any 
benefit sought on appeal remains denied, 
provide the veteran and his representative 
a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


